Citation Nr: 1104626	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-46 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected pension 
overpayment in the amount of $3,185.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1966 to January 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2009 decision by 
the Committee on Waivers and Compromises (Committee) at the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension 
Center.  The Veteran's claims file is now in the jurisdiction of 
the Chicago, Illinois VA Regional Office (RO).  In September 
2010, a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  On 
the day of the hearing, the Veteran submitted additional evidence 
(with a waiver of RO consideration) consisting of a revised VA 
Form 5655 (Financial Status Report) and written statements 
describing the hardship he experienced during the time the 
nonservice-connected disability pension benefit overpayment was 
being withheld.


FINDINGS OF FACT

1.  An overpayment of $6,138 was properly created as a result of 
the Veteran's concurrent receipt of Social Security and VA 
pension benefits; of this amount $3,185 has been recouped, and 
the Committee has waived recovery of the remaining amount of 
$2,953; waiver is sought for the $3,185 amount of the 
indebtedness recouped.  

2.  The creation of the indebtedness did not involve fraud, 
misrepresentation, or bad faith on the part of the appellant.

3.  The recovery (recoupment) of the overpayment resulted in 
undue financial hardship on the appellant and violated the 
standard of against equity and good conscience.





CONCLUSION OF LAW

A waiver of recovery of the recouped portion of the Veteran's 
pension overpayment indebtedness in the amount of $3,185 is 
warranted.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
VCAA, with its expanded duties, does not apply to cases involving  
recovery of overpayment of indebtedness.  Lueras v. Principi, 18 
Vet. App. 435 (2004); Barger v. Principi, 15 Vet. App. 132 
(2002).  Therefore, the VCAA and its implementing regulations do 
not apply in this matter.  Regardless, inasmuch as this decision 
grants the benefit sought, the Veteran is not prejudiced by any 
potential defect.  

Factual Background, Legal Criteria, and Analysis

The Veteran has not challenged the propriety of the creation/or 
amount of the overpayment.  This decision is limited to the 
matter of entitlement to waiver of the recouped portion of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991) (holding that when the validity of a debt is challenged, a 
threshold determination must be made on that question prior to a 
decision on waiver of indebtedness).

Historically, the Veteran was first awarded VA pension benefits 
(subject to future examination) by a September 1980 rating 
decision.  A November 1984 Board decision upheld his appeal of an 
August 1981 rating decision that terminated such benefit.  A 
December 1990 rating decision once again awarded him pension 
(subject to adjudication officer approval).  A February 1993 
rating decision proposed termination of the pension; an August 
1993 Hearing Officer decision granted continuing  entitlement to 
the pension benefit.  

Letters from VA in connection with the Veteran's awards of 
pension, throughout since the initial award, have included notice 
that the payments were based on countable annual family income, 
adjustment to his payments must be made whenever his family's 
income changes, and he must notify VA and report any changes in 
income.  More recently, a May 2006 letter specifically informed 
the Veteran that a change in income is important in determining  
the amount of pension paid, that he was to notify VA immediately 
if there was any change in his income, including from Social 
Security (SSA) benefits, and that an overpayment might be created 
if he did not promptly advise VA of an income change.  Letters in 
November 2007 and December 2007 also noted that the Veteran 
received no net countable income and instructed him to report any 
changes in income, including SSA benefits.  

A September 2008 audit revealed that the Veteran was paid SSA 
benefits of $545 in October 2007 and that his monthly SSA payment 
was increased to $558 effective in December 2007.  

In a September 2008 letter, the Pension Management Center (PMC) 
notified the Veteran that it had received information from SSA 
that he had been receiving SSA benefits effective from October 
2007  (and that it was assumed he received the first payment in 
November 2007), and proposed to reduce his monthly pension 
benefits effective December 1, 2007.  He was also notified that 
this adjustment would result in an overpayment of benefits that 
had been paid.  A November 2008 letter from the PMC notes that 
the Veteran did not provide any additional information and final 
action was taken to adjust his benefits.  He was also notified 
that he was overpaid and would be notified shortly of the amount 
of the overpayment.  

A November 2008 notice from the Debt Management Center advised 
the Veteran that he had been overpaid $6,138 and that his current 
benefits would be withheld until the overpayment was recouped.  
In April 2009, VA received the Veteran's (timely) written request 
for waiver of recovery of the debt, stating he had informed VA 
that he started receiving SSA benefits, but that VA took no 
action.  He also stated that he was facing a financial hardship 
from VA recouping the funds.  

In April 2009 the Veteran submitted a Financial Status Report 
showing a net monthly income of $590 from Social Security and 
monthly expenses of $486.  He reported monthly rent or mortgage 
of $85, $125 for food and travel, $135 for utilities and heat (in 
the winter), $110 for telephone, $25 for life insurance, and $15 
for washing.  His assests consisted of $15 cash in a bank.  He 
did not have/report any installment contracts or other debts.  

In May 2009, the Committee denied waiver, finding that while 
there was no fraud, misrepresentation, or bad faith; collection 
of the debt would not be against equity and good conscience.  It 
concluded that the Veteran was minimally at fault in creation of 
the debt (in that he failed to report his SSA income), that 
waiver would result in unjust enrichment, and he could repay the 
debt without undue financial hardship.  

In his December 2009 substantive appeal, the Veteran again stated 
that he had informed VA that he was receiving SSA and VA did 
nothing.  

In April 2010, the Committee re-considered the Veteran's 
Financial Status Report and found that it would be fair and 
equitable to grant a partial waiver of $2,953 (the remaining 
debt) based on financial hardship.  Because the Veteran was found 
to be at fault in the creation of the debt (noting that there was 
no record that he notified VA, either by phone or by mail, when 
he began receiving SSA income), the Committee decided that any 
funds already withheld would not be refunded.  

At the September 2010 Travel Board hearing, the Veteran testified 
that he notified VA by telephone when he began receiving SSA and 
left contact information, expecting to be contacted, but was not.  
He also recalled that a brother and a sister passed away 
approximately during such period, and that he had to borrow money 
to attend his brother's funeral in Kansas.  The Veteran stated 
that his VA pension income was reduced to $22 per month and 
caused him to fall behind on his telephone and utility bills (by 
$700).  He repaid the loan he received to attend his brother's 
funeral and his only debt was re-paying the electric bill (he had 
a payment plan and paid $25 above the amount of the current bill 
to pay the past due balance).  He explained that his rent was low 
because he lived in subsidized rent housing.  He also reported 
that he did not own a car, but had to pay someone $50 per month 
to provide transportation for errands such as medical 
appointments, grocery shopping, cleaners, or to visit one of his 
relatives.  It was noted that although his original (April 2009) 
Financial Status Report showed $125 for food and travel, his 
actual grocery bill was closer to $250 per month.  The Veteran 
reported that withholding of his VA pension income caused 
hardship in that his electricity was shut off, he had to eat even 
more modestly, and he had to cut down on laundry, and on non-food 
items such as toilet paper.  Someone provided him assistance with 
his daily living expenses.  He explained his monthly telephone 
bill, indicating that that was his only contact with out-of-state 
relatives.  He submitted a revised Financial Status Report for 
the recoupment period as well as a written statement describing 
the hardship which resulted.

The revised (September 2010) Financial Status Report showed total 
monthly income of $612 consisting of $590 from Social Security 
and $22 from VA benefits.  His expenses listed were:  $85 for 
rent or mortgage payment, $250 for food, $170 for average monthly 
utilities (lower in summer, higher in winter when heating was 
included), $30 for clothing, $50 for transportation, $60 for 
laundry, $25 for non-food items, $25 for life insurance policy, 
$100 for telephone, $10 for haircut, $10 for newspaper, and $25 
for monthly payments on installment contracts and other debts 
(the utility payments on which he had fallen behind).  His total 
monthly expenses were $815 and left him with a monthly deficit of 
$203.

In a September 2010 statement, the Veteran again recalled that 
when his VA pension was reduced to $22 he was unable to pay his 
rent on time and was charged late fees, he fell behind on his 
electric bill and his electricity was shut off (for three weeks) 
after several months (it was turned back on with the help of the 
senior center and he is still paying $25 towards the outstanding 
balance), he had to cut back on most of his living expenses 
(groceries, non-food items, and laundry), and borrow money to go 
to his brother's funeral (which he has since paid back).  

As was noted above, VA has recouped $3,185 of the overpayment 
debt.  The Committee has waived the remaining portion of the 
debt, in the amount of $2,953.  The Veteran seeks waiver of 
recovery of the $3,185 amount that was recouped.

As there was no fraud, misrepresentation, or bad faith on the 
Veteran's part in the creation of the overpayment, there is no 
statutory bar to waiver of recovery of the overpayment.  
38 U.S.C.A. § 5302(a).  The Committee did not find fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  The Board 
agrees with this determination.  

The Board must next determine whether recovery of the 
indebtedness would be against the standards of equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) 
and 38 C.F.R. §§ 1.963(a), 1.965(a).  Governing regulation 
provides that the standard of "equity and good conscience" will 
be applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the exercise 
of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are: (1) fault of 
debtor, where actions of the debtor contribute to creation of the 
debt; (2) balancing of faults, weighing fault of debtor against 
VA fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the purpose, 
whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in unfair 
gain to the debtor; (6) changing position to one's detriment, 
reliance on VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  
Although the appellant only makes argument with respect to undue 
hardship, all factors will be addressed.

Addressing the elements of equity and good conscience, the Board 
finds that neither the Veteran nor VA was substantially at fault 
in the creation of the overpayment.  The Committee has found that 
the Veteran was somewhat at fault in the creation of the debt, in 
that there is no record that he notified VA, either by phone or 
by mail, when he began receiving SSA benefits.  The Board 
recognizes that there is no documentation that he indeed 
contacted VA to report the SSA income.  However, the Board finds 
the Veteran's sworn testimony in this regard to be credible.  It 
is certainly not beyond the realm of possibility that a telephone 
contact with VA may have been overlooked or misplaced.  Inasmuch 
as the Veteran's testimony was otherwise forthright, his account 
merits the benefit of the doubt.  Nevertheless, he does bear some 
fault, as he continued to accept the pension benefit despite the 
receipt of SSA.  Regarding this fault, the Board finds that it is 
likely minimal, as his account that he awaited action by VA to be 
a reasonable explanation.  Notably, the Veteran's receipt of 
Social Security benefits came to the attention of VA in February 
2008 (approximately 3 months after the assumed initial payment of  
SSA payments).  As the proposal to reduce the benefit was not 
until in September 2008, the 7 month delay resulted in a larger 
indebtedness than would otherwise have existed.  Thus, VA bears 
some fault in the creation of the debt.

There is no indication that the appellant changed position in 
response to the overpayment.

The Veteran's written statements and hearing testimony establish 
that collection of the debt resulted in financial hardship.  The 
Committee conceded this in granting a partial waiver.  

In determining whether recovery of the debt results/resulted in 
undue financial hardship on the Veteran, consideration must be 
given to whether collection of the indebtedness deprived him of 
life's basic necessities.  See 38 C.F.R. § 1.965(a).  

The Veteran has testified, and explained in writing, that when VA 
began recoupment of his pension overpayment he was unable to meet 
his living expenses, resulting in utility (electricity) cut-off 
for a brief period of time, minimal funds for meals, and no funds 
for basic necessities, such as laundry and toilet paper.  He also 
assumed debts (some of which he has repaid) resulting from 
financial assistance he was given by acquaintances for basic 
needs, such as attending the funeral of a sibling. 

 On review of the Veteran's two Financial Status Reports the 
Board finds that the earlier one in April 2009 likely (as he has 
since explained) did indeed provide an underestimate of expenses.  
The Board particularly notes that the $125 estimate for monthly 
food and travel expenses exceptionally modest -and that in 
actuality the expenses were nearer to those listed in the revised 
(September 2010) financial status report (when a deficit balance 
was stated).  The listed $125 a month provides only about $4.00 a 
day for food, clothing (which was not listed), travel, and such 
expenses as soap, toilet paper, toothpaste, etc., certainly less 
than necessary to maintain a minimal subsistence existence.  
Significantly, he has had no reported assets to draw on.  The 
Board finds that the Veteran's spending has been responsible and 
reasonable. 

Looking at the overall picture presented, the Board finds that 
recoupment of the debt did indeed cause the Veteran  undue 
financial (and related living standard) hardship, from which he 
has not yet recovered.  

The Board finds that collection of the debt defeated the purpose 
of pension benefits by nullifying the objective for which the 
such benefits were intended, i.e., to provide a minimal 
subsistence income for qualifying veterans.  

Finally, the Board observes that waiver of the indebtedness will 
result in an unjust enrichment to the Veteran in that he has 
received benefits to which he was not entitled.  However, this 
element must be considered together with all the elements that 
make up the equity and good conscience standard.  

Weighing all the factors noted above, the Board finds that 
recovery of the overpayment is against equity and good 
conscience.  The Veteran's fault in the creation of the debt and 
his unjust enrichment are outweighed by the defeat of the purpose 
of the benefits and financial hardship that resulted from 
recoupment. 


ORDER

A waiver of recovery of the recouped portion of the pension 
overpayment in the amount of $3,185 is granted. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


